DETAILED ACTION
This action is in response to the Amendment dated 13 December 2021. Claims 1, 11 and 20 are amended. Claims 3-5 and 13-15 were canceled previously. No claim has been added. Claims 1-2, 6-12 and 16-20 are pending remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the rejection of claims 1, 11 and 20 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11 and 20 are amended by addition of new limitations, inter alia “wherein the previously created expression has an associated previous abstract syntax tree (previous AST)”. While the specification and Figure 8 refer to parsing edited expression into abstract syntax tree, here is no reference to “previous AST” or previously created expression having an associated previous abstract syntax tree. 
Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from the rejected Claim 1.
Claims 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from the rejected Claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘interpreter’ being configured to obtain data from a data source’ in claim 1.
‘interpreter’ being configured to obtain data from a data source’ in claim 11.
‘interpreter’ being configured to obtain data from a data source’ in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MACKLEM et al. (US20080022264A1) in view of MCLERNON et al. (US20050107998A1) and further view of FULLER (US9201924B1) and further view of LIAO et al. (US20130073994A1).

As to claim 1, MACKLEM teaches a computer-implemented method for iterating between a graphical user interface and an expression for data visualization (MACKLEM: par. 0012, embodiments of the present invention provide for automatic conversion of textual programming code into graphical code) comprising: receiving , by a client processor, an edited expression from a user, the edited expression including changes to a previously created expression (MACKLEM: par. 0014, embodiment of the invention may further comprise receiving user input modifying the textual program code, and in response automatically modifying the graphical program to correspond to the user input modifying the textual program code); the previously created expression being associated with a client component (MACKLEM: par. 0031, FIGS. 12-13 illustrate graphical code elements converted from a textual program in an embodiment), wherein the previously created expression has an associated previous abstract syntax tree (previous AST) (MACKLEM: par. 0015, the textual program code is first converted to a syntax tree prior to conversion into a graphical program. Thus, in one exemplary embodiment, in the automatic creation of the graphical program, the method may first create a syntax tree from the textual code), displaying, by the client processor, the client component using the evaluation of the edited expression (MACKLEM: par. 0015, the user can place terminal nodes in the block diagram which may cause the display of corresponding GUI Elements front panel objects in the GUI, either at edit time or later at run time. As another example, the GUI may comprise GUI Elements embedded in the block diagram portion of the graphical program); determining, by the client processor, a user interface block using the edited expression, the determining comprising: parsing the edited expression into an abstract syntax tree (AST), such that each node of a plurality of nodes of the AST denotes a function occurring in the edited expression (MACKLEM: Figs. 5-10, for example fig. 7, par. 0130, In step 706, patterns in the token stream are matched with known syntax patterns. In step 708, patterns of syntax in the token stream are mapped to a syntax tree element (or node). In step 710, the hierarchical relationships in the syntax tree are applied and the syntax tree is assembled); iterating over nodes of the AST to determine, based the names of the functions occurring in the edited expression, a purpose for the nodes; and determining a user interface block associated with the determined purpose (MACKLEM: Figs. 5-10, par. 0141, A function node has the following form: function (expression[_list]). A VI reference is wired to the Function Call VI, which causes the reference function to be executed. The textual name of the function may also be wired to the Function Call VI); and presenting, by the client processor, the user interface block to the user in the graphical user interface (MACKLEM: FIGS. 16-19, par. 0184, FIG. 17 illustrates a portion of an exemplary graphical program 1700 which may resolve functions (e.g., converted to VIs) using conditional structures constructed before runtime).  

MACKLEM does not teach wherein the changes in the edited expression include changes to style characteristics of the client component including changes to the size and the location of the client component wherein the component operates as part of a GUI, and wherein the component is selected from a menu by the user; evaluating, by the processor, the edited expression, the evaluating including: evaluating a first portion of the edited expression by a first interpreter, the first interpreter being configured to obtain data from a data source not stored locally on the client component in order to evaluate the first portion of the edited expression; evaluating a second portion of the edited expression by a second interpreter, the second interpreter being configured to obtain data from that is cached on the client component in order to evaluate the second portion of the edited expression; wherein the determined user interface block includes a particular location of the user interface block in the graphical user interface; wherein only the AST nodes that have changed from the previous AST nodes are processed.
In similar field of endeavor, MCLERNON teaches wherein the changes in the edited expression include changes to style characteristics of the client component including changes to the size and the location of the client component (MCLERNON: Fig. 6, par. 0076, example include font name 312, font size 314, font angle 316, block format position 322, block format orientation 324, foreground color 326, background color 328 and RTWFcn name 362; par. 0043, there is also a textual interface with a set of commands that allow interaction with the graphical editor), wherein the component operates as part of a GUI (MCLERNON: par. 0017, FIG. 2 depicts components of a basic block diagram), and wherein the component is selected from a menu by the user (MCLERNON: par. 0074, A user may designate at least one source block by the use of a mouse, such as by the use of a right click to call up a pop up menu 200, such as is illustrated by way of example in FIG. 5); wherein the determined user interface block includes a particular location of the user interface block in the graphical user interface (MCLERNON: par. 0076, the characteristics selected for propagation include font name 312, block format position 322 and block format orientation 324).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the MCLERNON method to include the teachings of MCLERNON wherein the changes in the edited expression include changes to style characteristics of the client component including changes to the size and the location of the client component wherein the component operates as part of a GUI, and wherein the component is selected from a menu by the user; wherein the determined user interface block includes a particular location of the user interface block in the graphical user interface. Such a person would have been motivated to make this combination because a need exists to reduce the effort required in the control of characteristics of blocks of a block diagram (MCLERNON, par. 0005).
MACKLEM and MCLERNON do not teach evaluating, by the processor, the edited expression, the evaluating including: evaluating a first portion of the edited expression by a first interpreter, the first interpreter being configured to obtain data from a data source not stored locally on the client component in order to evaluate the first portion of the edited expression; evaluating a second portion of the edited expression by a second interpreter, the second interpreter being configured to obtain data from that is cached on the client component in order to evaluate the second portion of the edited expression; wherein only the AST nodes that have changed from the previous AST nodes are processed.  
In similar field of endeavor, FULLER teaches evaluating, by the processor, the edited expression, the evaluating including: evaluating a first portion of the edited expression by a first interpreter, the first interpreter being configured to obtain data from a data source not stored locally on the client component in order to evaluate the first portion of the edited expression (FULLER: Figs.1-3 and  6-8, for example fig. 6A, steps 602-622, col. 2, ln. 38, the method includes transmitting a query to a datastore server and receiving a response to the query that includes intermediate results and a representation of one or more unperformed query-processing steps including a respective unperformed query-processing step generated by the datastore server based on the query); evaluating a second portion of the edited expression by a second interpreter, the second interpreter being configured to obtain data from that is cached on the client component in order to evaluate the second portion of the edited expression (FULLER: Figs. 1-3 and 6-8, for example fig. 6A, steps 624-626, col. 2, ln. 43, the method further includes, after receiving the response, performing the respective unperformed query-processing step on the intermediate results to produce final results for the query; and col. 7, ln. 22, Data 216 such as cached data (e.g., recently accessed results, recent queries, etc.) such as results (including Intermediate Result(s) 220) from one or more prior queries and Unprocessed Query-Processing Steps 218 returned from Datastore Server 106. Client 102 (e.g., using Query Planner 215) optionally performs Unprocessed Query-Processing Steps 218 on Intermediate Result(s) 220 to produce a final result).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the MACKLEM and MCLERNON method to include the teachings of FULLER evaluating, by the processor, the edited expression, the evaluating including: evaluating a first portion of the edited expression by a first interpreter, the first interpreter being configured to obtain data from a data source not stored locally on the client component in order to evaluate the first portion of the edited expression; evaluating a second portion of the edited expression by a second interpreter, the second interpreter being configured to obtain data from that is cached on the client component in order to evaluate the second portion of the edited expression. Such a person would have been motivated to make this combination because processing resource-intensive queries at server systems can have detrimental effects on the entire server system. For example, when certain requestors transmit resource-intensive queries to a server system, the resource-intensive queries can monopolize resources (e.g., memory, processing power and functionality, server time etc.) of the server system, which will result in degrading the performance of the server system when responding to queries from other 
MACKLEM, MCLERNON and FULLER do not teach wherein only the AST nodes that have changed from the previous AST nodes are processed.  
In similar field of endeavor, LIAO teaches wherein only the AST nodes that have changed from the previous AST nodes are processed (LIAO: col. 12, ln. 38, During an updating step 312, the service structure 214 and visualization 210 are updated to reflect changes in configuration file 130 content, source file 134 content, and/or other service information. Step 312 may be accomplished in an IDE by tracking changes made with editors 244 and other tools 140, for example, to watch for possible changes to service information 218 and then updating the structure 214 accordingly; or col.24, ln. 66, When users edit something which leads to the service changed, it is up to the service manager to listen to code changed event and update 312 the tree view. The service manager can directly update the logic layer tree, because everything updated in the logic layer will show in the UI tree view directly).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the MACKLEM, MCLERNON and FULLER method to include the teachings of LIAO wherein only the AST nodes that have changed from the previous AST nodes are processed. Such a person would have been motivated to make this combination because from a developer's perspective, some embodiments provide a process for facilitating the developer's use of web application workflow information 218. For example, in some processes the developer 104 runs 324 a service explorer tool 202 in an integrated development environment 138 or as a stand-alone version. The developer views 326 a visualization 210 of a hierarchical workflow service structure 214, in a graphical user interface 204 of the service explorer tool 202. Then the developer performs some action. Some suitable actions include, in 

As to claim 2, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 1. MACKLEM further teaches receiving, by the processor, the client component specified from the user, the user using the graphical user interface (MACKLEM: par. 0007, A user may assemble a graphical program by selecting various icons or nodes that represent desired functionality and then connecting the nodes together to create the program); creating, by the processor, a corresponding expression for the client component (MACKLEM: fig. 5, par. 0111, The automatic generation of graphical program code in 522 may be performed in response to user input), the creating producing the previously created expression (MACKLEM: Fig. 5, par. 0111, the method automatically generates a graphical program based on the textual code, and the graphical program is then interpreted for execution); evaluating, by the processor, the expression (MACKLEM: Figs. 5-10, for example fig. 7, par. 0130, in step 702 the parser is started with the token stream from the lexer as input. In step 704 the tokens in the token stream may be validated); and displaying, by the processor, the client component using the evaluating previously created the expression (MACKLEM: par. 0015, the user can place terminal nodes in the block diagram which may cause the display of corresponding GUI Elements front panel objects in the GUI, either at edit time or later at run time. As another example, the GUI may comprise GUI Elements embedded in the block diagram portion of the graphical program).




As to claim 6, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 1. MACKLEM further teaches wherein determining the user interface block further includes: ignoring a node of the plurality of nodes of the AST when a purpose for the node of the plurality of nodes is not established (MACKLEM: par. 0150, A first loop repeats over all conditional expressions, executing them in order until one is found that evaluates to true).

As to claim 7, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 1. LIAO further teaches wherein the edited expression is in plain text (LIAO: fig. 5, par. 0128, In step 502, a math script (representing textual program code) is received).

As to claim 10, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 1. MCLERNON further teaches wherein the changes in the edited expression further comprises changes to at least one of a data source, function, appearance, and component type (MCLERNON: par. 0045, these operations help pick and modify the various graphical attributes of the block diagram (and constituent blocks) such as include font-selection, alignment & justification, color selection, etc. The block diagram and all the blocks within the block diagram generally have a set of functional attributes that are relevant for the execution or code-generation. The attribute editing tool provides GUIs that allows these attributes to be specified and edited). 

As to claim 11, MACKLEM, MCLERNON, FULLER and LIAO teach a system. Moreover, claim 11 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 12, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 11. Moreover, claim 12 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

As to claim 16, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 13. Moreover, claim 16 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

As to claim 17, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 11. Moreover, claim 17 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

As to claim 20, MACKLEM, MCLERNON, FULLER and LIAO teach a system. Moreover, claim 20 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MACKLEM et al. (US20080022264A1) in view of MCLERNON et al. (US20050107998A1) and further view of FULLER (US9201924B1) and further view of LIAO et al. (US20130073994A1) and further view of HUTCHISON (US20160291942A1). 



As to claim 8, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 7. MACKLEM, MCLERNON, FULLER and LIAO do not teach wherein the edited expression uses a pipe-based syntax and is divided into a plurality of parts, such that an output from a first part of the plurality of parts is an input to a second part of the plurality of parts. 
In similar field of endeavor,  HUTCHISON teaches wherein the edited expression uses a pipe-based syntax and is divided into a plurality of parts, such that an output from a first part of the plurality of parts is an input to a second part of the plurality of parts (HUTCHISON: par. 0085, Inputs to a DDG node or work unit and outputs from a DDG node or work unit can include collections of values, database query result sets, network streams, file streams, file inputs and outputs, in-memory streams, pipes and other data reference or communications methods). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the MACKLEM, MCLERNON, FULLER and LIAO method to include the teachings of HUTCHISON wherein the edited expression uses a pipe-based syntax and is divided into a plurality of parts, such that an output from a first part of the plurality of parts is an input to a second part of the plurality of parts. Such a person would have been motivated to make this combination as IDEs that display a program as text miss an opportunity to display program structure to a programmer in graphical form, however IDEs that use a purely graphical representation for program editing are difficult for programmers to reason about quickly (HUTCHISON, par. 0002). The motivation to combine is the same as that used for claim 1.




As to claim 9, MACKLEM, MCLERNON, FULLER, LIAO and HUTCHISON teach the limitations of claim 8. HUTCHISON further teaches wherein a third part of the plurality of parts includes a first function and a sub-expression, the sub-expression including a second function, the second function being processed before the first function (HUTCHISON: par. 0083, All three of these execution plans observe the partial ordering (a DDG node's expression is never executed before, or concurrently with, the expressions corresponding to the DDG node of any dependency of a given DDG node). The motivation to combine is the same as that used for claim 1.

As to claim 18, MACKLEM, MCLERNON, FULLER and LIAO teach the limitations of claim 17. Moreover, claim 18 discloses substantially the same limitations as claim 8. Therefore, it is rejected with the same rationale as claim 8. The motivation to combine is the same as that used for claim 1.

As to claim 19, MACKLEM, MCLERNON, FULLER, LIAO and HUTCHISON teach the limitations of claim 18. Moreover, claim 19 discloses substantially the same limitations as claim 9. Therefore, it is rejected with the same rationale as claim 9. The motivation to combine is the same as that used for claim 1.

Response to Arguments 
Applicant argues that [“For at least the above reason, Biron in view of Fuller, Mcleron, Macklem, singly or in any theoretical combination, do not disclose each element of amended Claim 1” (Page 10)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20100153933A1
2008-12-17
Path Navigation In Abstract Syntax Trees
US20180005427A1
2015-10-24
Devices and methods for generating elementary geometries
US20010020291A1
2000-12-20
System and method for programmatically generating a graphical program in response to program information
US6437805B1
1998-08-18
System and method for accessing object capabilities in a graphical program
US6102965A
1997-08-21
System and method for providing client/server access to graphical programs
US5481741A
1993-09-22
Method and apparatus for providing attribute nodes in a graphical data flow environment
US20090100360A1
2007-10-12
Apparatus and method for creating expressions
US10489122B1
2016-08-22
Inline text editor elements as an abstraction layer for graphical code editing
US20120284685A1
2011-05-06
Heterogeneous language data typing without executable regeneration


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174